Citation Nr: 1523047	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Oakland, California, that declined the Veteran's request to reopen his claims for service connection for bilateral hearing loss and tinnitus.

In August 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a March 2014 decision, the Board reopened the Veteran's claims and granted service connection for tinnitus.  At that time, the Board remanded his claim for service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's current bilateral hearing loss was incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Facts and Analysis

The record shows a current diagnosis of bilateral hearing loss consistent with VA regulations during the appeal period.  See August 2014 VA examination report. 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss.  His Report of Transfer or Discharge (DD Form 214) shows that his military occupation was wire team chief.  The Veteran's service personnel records reflect his participation in the Counter Offensive Phase III campaign.

During his August 2013 Board hearing, the Veteran reported the onset of hearing loss since 1968.  He is competent to report observable symptoms of hearing loss disability, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. at 470.

The post-service evidence includes a January 1977 VA audiology evaluation that found essentially normal hearing bilaterally, with mild high frequency loss above 4000 Hertz.  There were normal tympanograms bilaterally with reflexes at slightly reduced sensations that suggested cochlear trauma.  Evidence of a 4- to 5-year history of tinnitus was noted.  

In February 1978, a VA audiology evaluation revealed hearing loss consistent with VA regulations in the left ear, and right ear hearing loss.  The Veteran was seen for follow up in the ear, nose, and throat (ENT) clinic, and hearing loss was noted in both ears.

An audiology report from D.S., M.D., submitted by the Veteran in October 2012, indicates that the Veteran had hearing loss and used hearing aids.

During his August 2013 Board hearing, the Veteran testified that he was a communications specialist assigned to an infantry unit and was stationed at a firebase in Vietnam.  See Board hearing transcript at page 3.  He reported exposure to 105 millimeter howitzers, mortars, grenades and M-15 fire.  Id.  The Veteran was involved in several firefights, after which he had loud ringing in his ears and hearing loss.  Id.  He had bilateral hearing loss at separation, but was more concerned with separating from service, so did not complain about or report it at that time.  

Further, after service, the Veteran was exposed to noise while working in law enforcement as a park ranger for thirty years.  Id. at 7.  He was required to use and train with firearms monthly and used adequate hearing protection.  Id.  The Veteran reported that his roommates noticed that he had hearing problems in the 1970s, but he first began seeing a doctor in the 1990s.  Id. at 8-9.  His hearing problems became obvious in the 1990s and continued to worsen.

The August 2014 VA examination report includes the Veteran's description of being assigned to the infantry and saw active combat, and that he was exposed to small arms fire and 105 howitzers without hearing protection.  After discharge, he reported noticing difficulty using the telephone.  As a civilian, the Veteran had noise exposure from small arms fire, when hearing protection was used, from his occupation as a park ranger for thirty years.  He also reported noise exposure from use of a chainsaw, but reported using hearing protection.  

On current examination, the Veteran had a cochlear implant on his right side that he received from his private ear, nose, and throat physician in December 2013.  The Veteran had no residual hearing in his right ear due to the cochlear implant surgery.  

The examiner opined that, given the Veteran's documented normal hearing status within his service treatment records, his current hearing loss was less likely than not caused by or a result of military noise exposure.  

The August 2014 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing problems in the Veteran's service treatment records.  The opinion did not consider the lay evidence of hearing difficulties over the years.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to weapons and explosive noise as a communications specialist with an infantry unit, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is conceded.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records that is contrary to court precedent.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.  

Because the only rationale the VA examiner provided was the lack of evidence of hearing loss in service, and because the credible lay evidence indicates hearing difficulties since service, the Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that bilateral hearing loss is as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


